Citation Nr: 1418858	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  13-31 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, including as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for skin problems, including as due to exposure to herbicides.

5.  Entitlement to service connection for breathing problems, including as due to exposure to herbicides.

6.  Entitlement to service connection for low blood platelets, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from September 1961 until December 1965. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing at the Pittsburgh, Pennsylvania RO in his October 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  A Travel Board hearing was held in December 2013.  Unfortunately, there was an audio malfunction and a transcript was unavailable.  The Veteran was afforded the opportunity to present testimony at an additional hearing.  By response received in March 2014, the Veteran requested a Travel Board hearing. 

Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

